                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

HAWAII ANNUITY TRUST FUND )                    Civ. No. 16-00615 JMS-RT
FOR OPERATING ENGINEERS,      )
BY ITS TRUSTEES; ET AL.,      )                ORDER ADOPTING
                              )                MAGISTRATE JUDGE’S
           Plaintiffs,        )                FINDINGS AND
                              )                RECOMMENDATION
     vs.                      )
                              )
KAUAI VETERANS EXPRESS        )
COMPANY, LTD., A HAWAII       )
CORPORATION,                  )
                              )
           Defendant.         )
_____________________________ )

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                   FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on July 31, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the FINDINGS

AND RECOMMENDATION TO GRANT IN PART AND DENY IN PART

PLAINTIFFS TRUSTEES OF THE HAWAII ANNUITY TRUST FUND FOR

///

///

///

///
OPERATING ENGINEERS’ MOTION FOR ATTORNEYS’ FEES AND NON-

TAXABLE COSTS are adopted as the opinion and order of this Court.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, August 19, 2019.




                                       /s/ J. Michael Seabright
                                      J. Michael Seabright
                                      Chief United States District Judge




Haw. Annuity Tr. Fund for Operating Eng’rs, by its Trs; et al. v. Kauai Veterans Express Co.,
Civ. No. 16-00615 JMS-RT, Order Adopting Magistrate Judge’s Findings and Recommendation




                                               2
